DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 09/11/2019.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-7 are rejected under 35 U.S.C 102 (a) (2) has been anticipated by Lee (US Pub 2015/0311700).
Regarding claim 1, Lee teaches (Fig. 3, Para 12-16 and 23-27) an operating circuit (IC 10) coupled between an input/output pad (311) and a ground terminal (ground) and comprising: a core circuit (310, MN4, MP3);
a first N-type transistor (MN1) determining whether to turn a path between the core circuit (310, MN4, MP3) and the ground terminal (ground) on or off according to a voltage level of a specific node (Vc- controlled signal Vc is controlled by control circuit 303, where 303 receives signal ESD event signal of 311 using the detection circuit 304 and core circuit ‘310, MN4, MP3’); an electrostatic discharge (ESD) protection circuit (304, 303, D1, D2) coupled between the input/output pad (311) and the core circuit (310, MN4, MP3) to prevent an ESD current (para 23-27) from passing through the core circuit (310, MNP, MP3) and comprising: a detection circuit (304) determining whether there is an ESD event at the input/output pad (311) and generating a first detection signal (Na) according to the detection of the ESD event at the input/output pad (311); and a releasing element (302) providing a release path (Nb) according to the first detection signal (Na) to release the ESD current; and a control circuit (303) controlling  
Regarding claim 3, Lee teaches (Fig. 3, Para 12-16 and 23-27) in response to the ESD event occurring at the input/output pad (311), the first N-type transistor (MN1) is turned off to open the path between the core circuit (310, MN4, MP3) and the ground terminal (ground).
Regarding claim 4, Lee teaches (Fig. 3, Para 12-16 and 23-27) the detection circuit (304) further generates a second detection signal (Nb) which is the opposite of the first detection signal (Na).
Regarding claim 5, Lee teaches (Fig. 3, Para 12-16 and 23-27) the control circuit (303) comprises: a first transistor (MN2) setting the voltage level of the specific node (Vc- controlled signal Vc is controlled by control circuit 303, where 303 receives signal ESD event signal of 311 using the detection circuit 304 and core circuit ‘310, MN4, MP3’) to turn off the first N-type transistor (MN1) in response to the ESD event occurring at the input/output pad (311).
Regarding claim 6, Lee teaches (Fig. 3, Para 12-16 and 23-27) the first transistor (MN2) sets the voltage level of the specific node (Vc) to be equal to a ground level (ground) according to the first detection signal. (Na)
Regarding claim 7, Lee teaches (Fig. 3, Para 12-16 and 23-27) the first transistor (MN2) sets the voltage level of the specific node (Vc) to be equal to the second detection signal (Nb).
Allowable Subject Matter
Claims 2, 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach “the core circuit comprises: a fuse; and an internal circuit, wherein in response to the internal circuit receiving a driving signal via the input/output pad, the internal circuit generates a current according to the driving signal, and in response to the current passing through the fuse, the fuse is programmed”.
Regarding claim 8, a search of prior art(s) failed to teach “the control circuit further comprises: a second transistor coupled to the first transistor in parallel and setting the voltage level of the specific node according to the second detection signal, wherein in response to the first transistor being turned on, the second transistor is also turned on, and in response to the first transistor being turned off, the second transistor is turned off”.
Claims 9-10 are depending from claim 8.
Regarding claim 11, a search of prior art(s) failed to teach “the detection circuit comprises: a resistor coupled between the input/output pad and a first node; a capacitor coupled between the first node and the ground terminal, wherein a voltage level of the first node serves as the second detection signal; and an inverter inverting the second detection signal to generate the first detection signal”.
Claims 12-13 are depending from claim 11.
Regarding claim 14, a search of prior art(s) failed to teach “the detection circuit comprises: a capacitor coupled between the input/output pad and a first node; a resistor coupled between the first node and the ground terminal, wherein a voltage level of the first node serves as the first detection signal; and an inverter inverting the first detection signal to generate the second detection signal”.
Claims 15-16 are depending from claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/11/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838